DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on December 2, 2021 is acknowledged.
Claim Interpretation
Claims 1-11 are defined in part by the finished product (the barbed glass plate) produced using the mold of the claimed invention. It is interpreted, such functional limitations, i.e. the features of the barbed glass plate, will be given weight only to the extent that it may impart structural limitations to mold. In other words, the specific features of the barbed glass plate will not be addressed, i.e. the angle ϴ. Instead, the features of the mold that can produce this feature will be addressed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanasugi et al. (2019/0071343).  Kanasugi teaches a mold for producing curved glass plate, the mold comprising a lower die defining a cavity and comprising a bottom wall, a . 
Regarding claim 2, since the distance D1 can be up to 0.50mm, it is capable of providing for an extension portion of the barbed glass plate having a curvature satisfying an angle ϴ of 110°≤ϴ≤180°.
Regarding claim 3, the second distance is 0.30mm, for example, which falls within the claimed range of 0.15mm to 1mm.
Regarding claim 4, the side wall of the lower die comprises a receiving surface capable of receiving a bending portion of a glass substrate, a connecting surface connected to the receiving surface and the bottom wall (figure 16a, [0136]).
Regarding claim 5, as can be seen in figure 16, the protrusion comprises a top surface facing towards the bottom wall and a side surface extending from the top surface in a direction away from the bottom wall. In an engagement between the upper die and the lower die, the (third) distance between the side surface and the receiving surface is greater than a (fourth) distance between the side surface and the connecting surface, see the illustration below. As explained in reference to the first distance, the fourth distance is greater than the sum of the thickness of the extension portion and the second distance and less than twice the sum of the thickness of the extension portion and the second distance.
[AltContent: textbox (fourth distance)][AltContent: ][AltContent: ][AltContent: textbox (third distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    293
    452
    media_image1.png
    Greyscale


 Regarding claim 6, the bottom wall of the lower die is flat, as can be seen in figures 5 and 9.
Regarding claim 8, the third distance appears to be at least 2mm (in figure 16a). Thus, it can accommodate a glass plate with a bending portion bent at an angle of about 90°-100° relative to the flat substrate body.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanasugi et al. (2019/0071343) as applied to claim 4 above, and further in view of Liu et al. (2012/0144866). Kanasugi teaches a connecting surface that is an arc (figure 16), but fails to suggest a receiving surface that is also arc. Liu teaches also teaches a mold for producing a curved glass plate, the mold comprising a lower die 40 defining a cavity and comprising a bottom wall 421, and an upper die 30 comprising a protrusion that cooperates with the cavity of the lower die (figures 5-7, abstract). Liu further teaches the lower die comprises a side wall, the side wall having a receiving surface 422 and a connecting surface connecting the receiving surface and the bottom wall, wherein the receiving surface and the connecting surface are arc (figure 5, [0018]). Such a mold provides for a desired shaping of the periphery of the glass plate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provided for a lower die with a side wall comprising a receiving surface and a connecting surface that are arcs, to provide glass plates having such a shaped peripheral edge. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanasugi et al. (2019/0071343).  Kanasugi teaches a mold for producing curved glass plate, the mold comprising a lower die defining a cavity and comprising a bottom wall, a side wall cooperating with the bottom wall to define the cavity, and an upper die comprising a protrusion, wherein the upper die cooperates with the lower die such that . 
Regarding claim 10, the side wall of the lower die comprises a receiving surface capable of receiving a bending portion of a glass substrate, a connecting surface connected to the receiving surface and the bottom wall (figure 16a, [0136]).
Regarding claim 11, as can be seen in figure 16, the protrusion comprises a top surface facing towards the bottom wall and a side surface extending from the top surface in a direction away from the bottom wall. In an engagement between the upper die and the lower die, the (third) distance between the side surface and the receiving surface is greater than a (fourth) distance between the side surface and the connecting surface, see the illustration below. As explained in reference to the first distance, the fourth distance is greater than the sum of the thickness of the extension portion and the second distance and less than twice the sum of the thickness of the extension portion and the second distance.
[AltContent: textbox (fourth distance)][AltContent: ][AltContent: ][AltContent: textbox (third distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    293
    452
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741